Citation Nr: 0639469	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-16 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the severance of service connection for asbestosis 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran had active service from February 1955 to May 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The March 2002 rating decision that granted service 
connection for asbestosis was not clearly and unmistakably 
erroneous.  


CONCLUSION OF LAW

The requirements for severance of service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 501, 1110, 1131 
(West 2006); 38 C.F.R. § 3.105(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO granted service connection for 
asbestosis in a March 2002, finding that the evidence 
established that asbestosis had been established as directly 
related to service.   In an August 2002 proposed rating 
decision, the RO advised the veteran of the intent to sever 
the service connection for asbestosis.  In the November 2002 
rating decision, the RO determined that the grant of service 
connection in March 2002 was clearly and unmistakable 
erroneous.  The veteran appealed the November 2002 rating 
decision that severed service connection for asbestosis.  

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d); see Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  See Baughman, supra. 

Upon review, with the issuance of the proposed rating 
decision and notice of severance, it appears that RO has 
complied with relevant due process considerations with 
respect to the reduction and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).  As such, the decision 
the sever service connection was procedurally correct.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2006); see 
also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves 
v. Brown, 6 Vet. App. 166 (1994).  Clear and unmistakable 
(CUE) is defined as "a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

In severing service connection, the RO raised essentially two 
reasons and bases for finding that the veteran does not 
warrant service connection for asbestosis.  First, the RO 
questioned whether the veteran was actual exposure to 
asbestos in service. In his original claim for service 
connection, the veteran claimed exposure to asbestos while 
serving in the Navy.  In the proposed rating decision, the RO 
correctly noted that the service department reported in 
January 2001 that the veteran's probability of exposure to 
asbestos in service was minimal.  This information was also 
part of the record at the time of the March 2002 rating 
decision.  However, in the November 2002 rating decision that 
severed service connection, the RO found that no evidence had 
been submitted showing exposure to asbestos in service.  

Upon review, the characterization that there was no evidence 
in the record showing exposure to asbestos in service appears 
to be in conflict with the service department report, and the 
finding from the March 2002 rating decision.  The March 2002 
rating decision found that evidence of minimal probability of 
exposure in service was sufficient enough for granting 
service connection.  Whether evidence of minimal probability 
of exposure is adequate in finding exposure in service for 
service connection purposes is clearly a debatable issue.  
Thus, the March 2002 rating decision is not clear and 
unmistakable in finding that there was exposure to asbestos 
in service.  

The RO also noted in the August 2002 proposed rating decision 
that the veteran's post-service employment history (provided 
by the veteran in December 2000) had the potential for 
exposing the veteran to harmful chemicals.  Indeed, this may 
be true.  However, the impact of exposure to these chemicals 
outside of service is debatable.  Thus, it does not rise to 
the level of clear and unmistakable error.  Severance is 
therefore not warranted on this basis.  

The RO also asserts in the November 2002 rating decision that 
outpatient VA treatment records in Gainesville from January 
2000 through April 2002 do not show treatment for asbestosis.  
While there is no indication of treatment for asbestosis in 
these records, there is also no showing that asbestosis was 
ruled out as a possible diagnosis.  As noted above, a change 
in diagnosis would be a basis for severance under 38 C.F.R. § 
3.105(d).  The record includes a diagnosis of asbestosis from 
Dr. Venizelos in a medical statement dated in August 2000.  
The RO clearly accepted a diagnosis of asbestosis in finding 
service connection for asbestosis in the March 2002.  

The February 2002 VA examiner also appears to concede 
asbestosis in his last statement that he does not feel that 
the veteran's shortness of breath "has any relation in 
regards to his asbestosis."  Concededly, the February 2002 
VA examination report is unclear as to what lung disease the 
examiner found was as likely as not related to asbestosis; 
however, the record does not show that an addendum to the 
report was made, or that another examination was provided in 
order to clarify diagnosis and etiology.  

In sum, based on the record available, the original granting 
of service connection is not shown to be the result of 
clearly and unmistakable error and therefore, severance is 
not warranted.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2006).  Given the favorable outcome set 
forth above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 


ORDER

Severance of service connection for asbestosis was improper, 
and restoration of service connection for asbestosis is 
granted..



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


